Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 3-9-2022 amendment was received.  Claims 9, 11 were amended and Claim 10 was cancelled. Claims 1-9 and 11-20 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,568089 to Popik in view of US 2017/0353093 to Keil.

In re Claim 1, Popik teaches a reciprocating saw comprising: 
a housing (see Fig. 1, #110); 
a motor positioned within the housing (see Figs. 3 and 7, #300), the motor assembly including a motor shaft (see Fig. 3, #302); and 
a drive assembly positioned within the housing and coupled to the motor (see Figs. 3, and Fig. 7 the assembly from #302 to #540), the drive assembly including a spindle configured to reciprocate along a tool axis (#540 in Figs. 3 and 7); wherein the motor axis is perpendicular to the tool axis (see Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

Popik is silent as to the motor including a stator assembly including a stator body, and a rotor assembly rotatable about a motor axis relative to the stator assembly, and a rotor ring that surrounds the stator body. 

However, Keil teaches that is known to provide a motor (see Figs. 1-4) wherein the motor including a stator assembly including a stator body (see Fig. 1, stator assembly #10, body #12/11), and a rotor assembly rotatable about a motor axis relative to the stator assembly (rotor #20 – see Fig. 2), and a rotor ring that surrounds the stator body (see Fig33. 2, #21 is the rotor ring that surrounds #12/11).

In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Keil.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Keil, Para. 0002, 0019-0020).  In other words, using a common motor component as taught by Keil will reduce development time and cost when manufacturing a new power tool. 

In re Claim 2, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the rotor assembly further includes an end cap that affixes the rotor ring to the motor shaft for co-rotation therewith (see Keil, Fig. 4, #214/23 which attached to #24), and a plurality of magnets affixed to an inner surface of the rotor ring (see Magnets #22 in Fig. 4 of Keil, which are attached at slots #215 on rotor ring #20 – see Figs. 1-4).

In re Claim 3, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the drive assembly further includes a crankshaft (see Popik, Fig. 3, crank gear #520; see also Fig. 4, #532) affixed to the motor shaft (see Popik, Col. 6, ll. 42-58).

In re Claim 4, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the drive assembly further includes a connecting rod (see Popik Fig. 3, #542/545, 544/543) having a first end pivotably coupled to the crankshaft (see Popik Fig. 4, showing slot #543) and a second end pivotably coupled to the spindle to translate rotational motion of the crankshaft to reciprocating motion of the spindle (in Popik, this structure, #542/545,544, 543 is connected to #540 to translate rotational motion of the crankshaft to reciprocating motion).

In re Claim 5, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the crankshaft includes a crank pin (see Popik, Fig. 3, eccentric crank pin #530 with bearing #532 – see also Fig. 4) radially offset from the motor axis (see Popik, Figs. 3 and 7), and the spindle includes a slot that receives the crank pin (see Popik,  Fig. 4, showing slot #543 with pin/bearing #532 located within the slot).

In re Claim 7, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the motor is positioned below the tool axis (see Popik, Fig. 7, showing the motor #300 below the axis of #540).

In re Claim 8, Popik in view of Keil, for the reasons above in re Claim 1, teaches wherein the housing extends along the tool axis between a forward end and a rear end to define a length therebetween (The examiner notes that Popik teaches that the device has a length from forward end to the rear ward end); however, Popik does not provide dimensions and therefore does not teach length being 13 inches or less.

However, Popik teaches:
Known reciprocating saws suffer from several drawbacks.  In some known 
reciprocating saws, the motor, drive assembly, reciprocating shaft and blade 
are each longitudinally aligned along a common axis, creating a tool having a 
length at least as long as the combined longitudinal length of the motor, drive 
assembly and reciprocating shaft.  This configuration causes the saw to be 
longer than necessary, which can render impossible, or at best complicate, some 
cuts to be performed in a limited space.  A long saw is also generally awkward 
to use and unwieldy, and is difficult to store when not in use.  Furthermore, 
the length of the saw can prevent the saw from balancing and standing upright 
on a flat surface such as a tradesman's scaffolding, a ladder, or a retail 
shelf. (See Popik, Col. 1, ll. 29-43). 

As such, the length of a reciprocating saw is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to make the saw any reasonable length, including 13 inches or less, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Popik teaches that it is desirable to provide a smaller, shorter, saw to perform cuts in smaller limited spaces and that a long saw is also generally awkward to use and unwieldy, and is difficult to store when not in use.  Furthermore, the length of the saw can prevent the saw from balancing and standing upright on a flat surface such as a tradesman's scaffolding, a ladder, or a retail self.  One of ordinary skill in the art understands that designing as short a saw a possible is desirable to cure these issues. As such, it would have been obvious o provide a shorter, saw, including a saw that is 13 inches long. 

In re Claim 9, Popik teaches a reciprocating saw comprising:
a housing (see Popik, Fig. 1, #110);
a motor positioned within the housing (see Popik, Figs. 3, and 7, #300), the motor including a motor shaft (see Popik, Fig. 3, #302) rotatable about a motor axis (axis about which #302 rotates); and
a drive assembly positioned within the housing (see Popik, Figs. 3 and 7, the assembly from #302 to #540), the drive assembly including a spindle configured to reciprocate along a tool axis (see Figs. 3 and 7, #540), and 
a crankshaft coupled to the motor shaft for rotation about the motor axis (see Fig. 3, crank gear #530), the crankshaft including a crank pin (see Fig. 3, eccentric crank pin #530 with bearing #532) radially offset from the motor axis and coupled to the spindle to drive the spindle to reciprocate along the tool axis (see Figs. 3-4, and 7, showing the crack pin/bearing #532 located in slot #543 to reciprocate the blade); 
wherein the motor axis is perpendicular to the tool axis (see Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

Popik is silent as to the motor including a stator assembly having a stator body, and a rotor assembly rotatable about the motor axis relative to the stator assembly, the rotor assembly including a rotor ring that surrounds the stator body. 

However, Keil teaches that is known to provide a motor (see Figs. 1-4) wherein the motor including a stator assembly including a stator body (see Fig. 1, stator assembly #10, body #12/11), and a rotor assembly rotatable about a motor axis relative to the stator assembly (rotor #20 – see Fig. 2), and the rotor assembly including a rotor ring that surrounds the stator body (see Fig33. 2, #21 is the rotor ring that surrounds #12/11).

In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Keil.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Keil, Para. 0002, 0019-0020).  In other words, using a common motor component as taught by Keil will reduce development time and cost when manufacturing a new power tool. 

In re Claim 11, Popik in view of Keil, for the reasons above in re Claim 9, teaches wherein the rotor assembly further includes an end cap that affixes the rotor ring to the motor shaft for co-rotation therewith (see Keil, Fig. 4, #214/23 which attached to #24), and a plurality of magnets affixed to an inner surface of the rotor ring (see Magnets #22 in Fig. 4 of Keil, which are attached at slots #215 on rotor ring #20 – see Figs. 1-4).

In re Claim 12, Popik in view of Keil, for the reasons above in re Claim 9, teaches wherein the drive assembly further includes a connecting rod (see Popik, Fig. 3, #542/545, 544/543) having a first end pivotably coupled to the crankshaft (see Popik, Fig. 4, showing slot #543) and a second end pivotably coupled to the spindle to translate rotational motion of the crankshaft to reciprocating motion of the spindle (in Popik, this structure, #542/545,544, 543 is connected to #540 to translate rotational motion of the crankshaft to reciprocating motion).

In re Claim 13, Popik in view of Keil, for the reasons above in re Claim 9, teaches wherein the spindle includes a slot that receives the crank pin (see Popik, Fig. 4, slot #543 which receives crank pin/bearing #530/532).

In re Claim 15, Popik in view of Keil, for the reasons above in re Claim 9, teaches wherein the motor is positioned below the tool axis (see Popik, Fig. 7, showing the motor #300 below the axis of #540).

In re Claim 16, Popik in view of Keil, for the reasons above in re Claim 9, teaches wherein the housing extends along the tool axis between a forward end and a rear end to define a length therebetween (The examiner notes that Popik teaches that the device has a length from forward end to the rear ward end); however, Popik does not provide dimensions and therefore does not teach length being 13 inches or less.

However, Popik teaches:
Known reciprocating saws suffer from several drawbacks.  In some known 
reciprocating saws, the motor, drive assembly, reciprocating shaft and blade 
are each longitudinally aligned along a common axis, creating a tool having a 
length at least as long as the combined longitudinal length of the motor, drive 
assembly and reciprocating shaft.  This configuration causes the saw to be 
longer than necessary, which can render impossible, or at best complicate, some 
cuts to be performed in a limited space.  A long saw is also generally awkward 
to use and unwieldy, and is difficult to store when not in use.  Furthermore, 
the length of the saw can prevent the saw from balancing and standing upright 
on a flat surface such as a tradesman's scaffolding, a ladder, or a retail 
shelf. (See Popik, Col. 1, ll. 29-43). 

As such, the length of a reciprocating saw is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to make the saw any reasonable length, including 13 inches or less, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Popik teaches that it is desirable to provide a smaller, shorter, saw to perform cuts in smaller limited spaces and that a long saw is also generally awkward to use and unwieldy, and is difficult to store when not in use.  Furthermore, the length of the saw can prevent the saw from balancing and standing upright on a flat surface such as a tradesman's scaffolding, a ladder, or a retail self.  As such, it would have been obvious to provide a shorter, saw, including a saw that is 13 inches long. 

	In re Claim 17, Popik teaches a reciprocating saw comprising: 
a housing (see Fig. 1, #110); 
a motor positioned within the housing (see Figs. 3 and 7, #300), 
a drive assembly positioned within the housing (see Popik, Figs. 3 and 7, the assembly from #302 to #540), the drive assembly including a spindle configured to reciprocate along a tool axis (in Popik, #540 -- Figs. 3 and 7), and a crankshaft affixed to the motor shaft for co-rotation therewith about the motor axis (see Popik, Fig. 3, crank gear #530, see also Popik, Col. 6, ll. 42-58), the crankshaft including a crank pin (see Popik, Fig. 3, eccentric crank pin #530 with bearing #532) radially offset from the motor axis (see Popik, Figs. 3 and 7) and coupled to the spindle to drive the spindle to reciprocate along the tool axis (see Popik, Figs. 3 and 7); wherein the motor axis is perpendicular to the tool axis (see Popik, Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

Popik is silent as to the motor including 
a stator assembly including 
a stator body with a central bore, and 
a stator mount having a mounting portion coupled to the housing, a supporting portion received within the central bore of the stator body, and 
a bearing mount portion coaxial with the supporting portion, and 
a rotor assembly rotatable about a motor axis relative to the stator assembly, the rotor assembly including 
a motor shaft extending through the central bore and the supporting portion of the stator mount, 
a rotor ring that surrounds the stator body, and 
a bearing received within the bearing mount portion of the stator mount, one end of the motor shaft being rotationally supported by the bearing. 

However, Keil teaches that is known to provide a motor (see Keil, Figs. 1-4) wherein the motor including a stator assembly including a stator body (see Keil, Fig. 2, #10) with a central bore (see Keil, Figs. 1-4, showing a bore through stator #10), and 
a stator mount (see Keil, Fig. 3, fixing bracket #14) having a mounting portion coupled to the housing (see Keil, Fig. 3, #145 for mounting to the housing), a supporting portion received within the central bore of the stator body (see Keil, Fig. 3, #143), and 
a bearing mount portion coaxial with the supporting portion (see Keil, Fig. 3, #1411 which secures bearing #15), and 
a rotor assembly rotatable about a motor axis relative to the stator assembly (see Keil, Fig. 2, #20), the rotor assembly including 
a motor shaft (see Keil, Figs. 1-4, #24) extending through the central bore and the supporting portion of the stator mount (see Keil, Figs. 1-4), 
a rotor ring that surrounds the stator body (see Keil, Fig. 4, #211/213/215/210), and 
a bearing received within the bearing mount portion of the stator mount (see Keil, Fig. 3, #15), one end of the motor shaft being rotationally supported by the bearing (see Keil, Fig. 1 showing the motor shaft passing through, and being supported by the bearing). 

In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Keil.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Keil, Para. 0002, 0019-0020).  In other words, using a common motor component as taught by Keil will reduce development time and cost when manufacturing a new power tool. 

In re Claim 18, Popik in view of Keil, for the reasons above in re Claim 17, teaches wherein the drive assembly further includes a connecting rod (see Popik, Fig. 3-4, #542/545, 544/543) having a first end pivotably coupled to the crank pin (see Popik, Fig. 4, showing slot #543) and a second end pivotably coupled to the spindle to translate rotational motion of the crankshaft to reciprocating motion of the spindle (in Popik, this structure, #542/545,544, 543 is connected to #540 to translate rotational motion of the crankshaft to reciprocating motion).

In re Claim 19, Popik in view of Popik, for the reasons above in re Claim 17, teaches wherein the spindle includes a slot that receives the crank pin (see Popik, Fig. 4, slot #543 which receives crank pin/bearing #530/532).

In re Claim 20, Popik in view of Popik, for the reasons above in re Claim 17, teaches wherein the motor is positioned below the tool axis (see Popik, Fig. 7, showing the motor #300 below the axis of #540).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,568089 to Popik in view of US 2017/0353093 to Keil, and further in view of US 3,642,002 to Otterstrom. 

In re Claim 6, modified Popik, in re Claim 1, does not teach wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio.  However, Otterstrom teaches that it is known in the art of reciprocating tools to provide a structure wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio (for every one rotation of the motor in Otterstrom, a cycle of reciprocation occurs, i.e. for one revolution of the motor one actuation of the blade reciprocation occurs, see e.g., Fig. 1-2, #26/25/27/28).  In the same field of invention, electrically powered reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the geared structure of Popik with the direct drive of Otterstrom.  Doing so is the substation of one known drive structure for another known drive structure to achieve the result of reciprocating a saw blade (see MPEP 2143, I, b).   Such a structure would provide a structure that cuts rapidly with a lightweight construction (see Otterstrom, Col. 1, ll. 9-11). 

In re Claim 14, modified Popik, in re Claim 9, does not teach wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio.  However, Otterstrom teaches that it is known in the art of reciprocating tools to provide a structure wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio (for every one rotation of the motor in Otterstrom, a cycle of reciprocation occurs, i.e. for one revolution of the motor one actuation of the blade reciprocation occurs, see e.g., Fig. 1-2, #26/25/27/28).  In the same field of invention, electrically powered reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the geared structure of Popik with the direct drive of Otterstrom.  Doing so is the substation of one known drive structure for another known drive structure to achieve the result of reciprocating a saw blade (see MPEP 2143, I, b).   Such a structure would provide a structure that cuts rapidly with a lightweight construction (see Otterstrom, Col. 1, ll. 9-11). 

Response to Arguments
Applicant’s arguments, see Pgs. 7-9, filed 3-9-2022, with respect to the rejection(s) of claim(s) 1-20 under US 6,568,089 and US 7,063,170 to Ortt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,568089 to Popik in view of US 2017/0353093 to Keil. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724